Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
After the Examiner Amendment below, claims 37-53 and 55-58 will be pending and in form for allowance.  This Corrected Notice of Allowability addresses an inadvertent typographical error in the language of the Examiner’s Amendment mailed 3/26/2021.

Claim Interpretation
The applicable claim interpretation was set forth in the previous action, and is incorporated into the instant Allowability Notice.  

Examiner Comment Regarding Correction
The Notice of Allowability mailed 4/08/2021 contained a typographical error.  Specifically, the phrase “, 99% or 100%” should have been “, 99%, or 100%”.  The instant Corrected Notice of Allowability addresses and corrects this issue.  The Interview summary was provided in the previous Notice of Allowability mailed 3/26/2021 and is not included in the instant Corrected Notice of Allowability. 

Information Disclosure Statement
The IDS filed 4/13/2021 is acknowledged and considered.  However, Applicant should note that the document of Cite No. 2 disclosed on the IDS form submitted on 4/13/2021 was not considered since it did not conform to 37 CFR 1.98(b) by providing a proper date, and full title, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  See MPEP 609.04(a).
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Powers on March 18, 2021.
The application has been amended as follows: 


In claim 37, at line 2, delete the phrase “, 99%, or 100%”.


In claim 40, at line 1, replace the phrase “comprising the” with the phrase --comprising an--.

In claim 40, at line 2, delete the phrase “, 99%, or 100%”.


In claim 46, at line 4, delete the phrase “, 99%, or 100%”.


In claim 49, at line 5, replace the phrase “comprises the” with the phrase --comprises an--.

In claim 49, at line 6, delete the phrase “, 99%, or 100%”.


In claim 50, at line 18, delete the phrase “, 99%, or 100%”.


In claim 52, at line 1, replace the phrase “comprising the” with the phrase --comprising an--.

In claim 52, at line 2, delete the phrase “, 99%, or 100%”.


In claim 53, at line 3, replace the phrase “comprising the” with the phrase --comprising an--.

In claim 53, at line 4, delete the phrase “, 99%, or 100%”.


Cancel claim 54.

In claim 55, at line 5, replace the phrase “comprising the” with the phrase --comprising an--.

In claim 55, at line 5, delete the phrase “, 99%, or 100%”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
WO2014/004336A1 (Muir et al.; Jan., 3, 2014; cited and applied in previous action), which does not anticipate or render obvious the instantly claimed inventions, which recite and require at least one amino acid sequence understood to comprise sequences sharing at least 98% sequence identity with at least one of SEQ ID NOs: 1, 2, 3, 4, 389, or 390 as instantly claimed.  Accordingly, the instantly claimed inventions have been deemed allowable in view of the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 37-53 and 55-58, as amended above, are directed to allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.